NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11902

             KATZ, NANNIS & SOLOMON, P.C., & others1   vs.
                      BRUCE C. LEVINE & another.2



         Norfolk.      December 10, 2015. - March 9, 2016.

  Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                            & Hines, JJ.



Massachusetts Arbitration Act. Arbitration, Judicial review,
     Scope of arbitration, Confirmation of award, Authority of
     arbitrator, Damages, Attorney's fees. Contract,
     Arbitration. Practice, Civil, Attorney's fees, Costs.
     Damages, Attorney's fees.



     Civil action commenced in the Superior Court Department on
February 27, 2013.

     A motion to confirm an arbitration award was heard by
Patrick F. Brady, J.; a motion for attorney's fees and costs was
heard by him; and entry of separate and final judgments was
ordered by him.

     The Supreme Judicial Court granted an application for
direct appellate review.




    1
        Allen G. Katz, Lawrence S. Nannis, and Jeffrey D. Solomon.
    2
        Levine, Caufield, Martin & Goldberg, P.C. (LCMG).
                                                                    2


     Thomas J. Carey, Jr. (Daniel J. Cloherty & Victoria L.
Steinberg with him) for Bruce C. Levine.
     Warren D. Hutchison (Nancy M. Reimer with him) for the
plaintiffs.
     Joseph S.U. Bodoff, for Levine, Caufield, Martin &
Goldberg, P.C., was present but did not argue.


     BOTSFORD, J.   The central question presented in this appeal

is whether parties to a commercial arbitration agreement may

alter by contract the scope or grounds of judicial review of an

arbitration award that are set out in the Massachusetts Uniform

Arbitration Act for Commercial Disputes (MAA), G. L. c. 251.    We

decide that the grounds of judicial review are limited to those

delineated in G. L. c. 251, §§ 12 and 13.

     Background.    The defendant Bruce C. Levine and the

plaintiffs Allen G. Katz, Lawrence S. Nannis, and Jeffery D.

Solomon were members of an accounting firm known as Levine,

Katz, Nannis & Solomon, P.C. (LKNS or firm).    They were each a

shareholder in the firm, and a party to a stockholder agreement

dated October 1, 1998 (agreement), that governed their

professional association and relationship.3    In 2011, Katz,

Nannis, and Solomon, purporting to act pursuant to the

agreement, voted to require the withdrawal of Levine as a

director and stockholder in LKNS; Levine disagreed that the

termination of his stockholder interest and position was in

     3
       At all times relevant to this case, Levine, Katz, Nannis,
and Solomon were the sole stockholders of the former accounting
firm Levine, Katz, Nannis & Solomon, P.C. (LKNS or firm).
                                                                   3


accordance with the agreement's terms, and the arbitration at

issue in this case concerned that dispute.   We summarize the

relevant provisions of the agreement, the parties' dispute

leading to arbitration, and the arbitration award, followed by a

summary of the proceedings in the Superior Court that led to

this appeal.

    The agreement.    The agreement provides that a stockholder

may withdraw voluntarily or be required to withdraw

involuntarily.   Two provisions in the agreement relate to

involuntary withdrawal:

    "4(e) Involuntary Withdrawal. A Stockholder may be
    required to withdraw from the Corporation, for any reason,
    upon the affirmative vote of the holders of at least 75% of
    the issued and outstanding Shares, excluding the Shares of
    the subject Stockholder.

    "4(f) For Cause Withdrawal. A Stockholder may be required
    to withdraw from the Corporation for 'Cause.' 'Cause'
    shall be deemed to exist upon the occurrence of any of the
    following:

         "(i) Commission of an act of fraud, dishonesty or the
         like involving the Corporation or any of its clients."4

Under section 5(a)(i) of the agreement a voluntarily withdrawing

stockholder is entitled to the redemption of his shares at "an

amount equal to the accrual basis book value of the [firm]"


    4
       Section 4(f) of the agreement delineates three other
"occurrence[s]" that fit within the definition of "[c]ause":
conviction of a crime involving fraud, dishonesty or moral
turpitude; loss of license to practice public accountancy; and
sexual harassment of any employee. None of these has relevance
to this case.
                                                                   4


multiplied by the percentage of shares issued and outstanding

held by the withdrawing stockholder.   Section 5(a)(i) also

provides that a stockholder subject to an involuntary

withdrawal, but not "for cause," is also generally entitled to

redemption.   However, section 5(a)(iii) provides:

    "If the withdrawal is for Cause (as defined in Section
    4[f]) or as described in Section 8(a)(iii) [i.e., where
    there is involuntary withdrawal and stockholder competes
    with the firm], the subject Stockholder shall forfeit his
    Shares . . . and the Redemption Price shall be $zero."

    In addition to the redemption of shares, under section

8(a)(i), in certain circumstances, a withdrawing stockholder is

entitled to the payment of deferred compensation.    However,

under section 8(a)(v), a stockholder whose withdrawal is for

cause receives no deferred compensation.   In addition, under

section 8(a)(iii), if a stockholder's withdrawal is an

"involuntary withdrawal pursuant to Section 4(e)" and the

stockholder competes with the firm within three years after his

withdrawal, he receives no deferred compensation and must

compensate the firm pursuant to a stipulated formula.    A

stockholder who withdraws and within three months employs an

employee of the firm also must pay liquidated damages to the

firm, under section 8(a)(vii).

    Section 13(i) provides that the agreement is to "be subject

to and governed by the laws of the Commonwealth of Massachusetts

pertaining to agreements executed in and to be performed in the
                                                                    5


Commonwealth of Massachusetts."   Section 13(j) contains an

arbitration clause that provides in relevant part:

    "Binding Arbitration. In the event of any dispute
    concerning any aspect of this Agreement, the parties agree
    to submit the matter to binding arbitration before a single
    arbitrator appointed by the American Arbitration
    Association . . . . The decision of the arbitrator shall
    be final; provided, however, solely in the event of a
    material, gross and flagrant error by the arbitrator, such
    decision shall be subject to review in court. . . . [T]he
    party against which final, adverse judgment is entered
    [shall be] responsible for (in addition to its own) the
    other party's(ies') costs and expenses, including
    reasonable attorneys' fees."

    The dispute.     The arbitration at issue here arose out of a

dispute between Levine and the other three shareholders of LKNS,

relating to work Levine had performed for a firm client,

Levine's cousin Linda Sallop and her company (collectively,

Sallop).   Sallop sustained tax losses in the amount of $750,000

when the Internal Revenue Service (IRS) refused to grant capital

gains treatment for an employee stock ownership plan in 2002

because the IRS did not receive the necessary documentation.       In

2004, Levine knew that these events created "problems with

Sallop's [2002] tax return."   In April, 2007, Sallop threatened

to sue Levine and LKNS.    Five months later, Levine submitted a

professional liability insurance renewal application on behalf

of the firm that did not mention the lawsuit threatened by

Sallop.    Sallop sued Levine and LKNS in September, 2008, and

Levine retained counsel to represent himself and LKNS in
                                                                    6


defending against the suit and the threatened attachment of

LKNS's assets.   Levine did not inform Katz, Nannis, or Solomon

of the lawsuit, of Levine's retention of legal counsel on behalf

of the firm, or of Sallop's motion to attach LKNS's assets at

the time that the lawsuit and motion were filed.   Instead, he

did so for the first time during a stockholder meeting in

February, 2009, just before his deposition in the case.     In

March, 2010, Levine informed the three that LKNS's insurance

coverage was rescinded because Levine had failed to disclose

Sallop's threatened lawsuit in a renewal application.

    At a special meeting held August 10, 2011, Katz, Nannis,

and Solomon voted to terminate Levine's employment and to remove

him as an officer and director of the firm, which then changed

its name to Katz, Nannis & Solomon, P.C. (KNS).    Soon after his

termination, Levine opened his own accounting firm, Levine,

Caufield, Martin & Goldberg, P.C. (LCMG), and a number of

employees of LKNS left that firm and joined Levine at LCMG.      The

nature and terms of Levine's withdrawal from the firm and his

subsequent competition with KNS were the bases of the dispute

between Levine and the other LKNS stockholders, and became the

subject of the arbitration proceeding at issue here.

    The arbitration and award.    Pursuant to the terms of the

agreement's arbitration clause, the dispute was submitted to

binding arbitration before a single arbitrator appointed by the
                                                                    7


American Arbitration Association.    The arbitrator heard from

eleven witnesses over nine days.    On December 19, 2012, the

arbitrator issued a partial final award in which he concluded

that Levine had been validly terminated or "withdraw[n]"

involuntarily as a stockholder in accordance with the agreement,

that there was sufficient evidence to require Levine's

withdrawal "for cause," and that he had been terminated for

cause.   The arbitrator concluded, however, that it did not make

any difference whether Levine's involuntary withdrawal or

termination was "for cause" pursuant to section 4(f) of the

agreement or "for any reason" pursuant to section 4(e), because,

following his termination, Levine competed with KNS.    The

arbitrator further found that because Levine was terminated for

cause, he forfeited his shares and was not entitled to receive

deferred compensation.   With respect to damages, the arbitrator

determined that Levine would be liable to KNS for, among other

things, amounts paid by former clients of LKNS to Levine after

his termination for work performed before his termination,

liquidated damages for competing with KNS following his

termination, as well as liquidated damages on account of

employees who left KNS to join Levine.    The arbitrator denied

both parties' requests for attorney's fees.    After a hearing on
                                                                   8


damages, the arbitrator issued the final award, ruling that KNS

was to receive $1,749,293.20,5 plus statutory interest.

     Confirmation of the arbitration award.   On February, 2013,

KNS filed the present action in the Superior Court seeking

confirmation of the arbitration award and also asserting claims

to ensure payment of the arbitration award and prevent Levine

from diverting money to LCMG.6   Levine filed an answer, an

opposition to KNS's motion to confirm the award, and a cross

motion to vacate or modify the arbitration award.   A Superior

Court judge (motion judge) allowed KNS's motion to confirm the

award and denied Levine's cross motion to vacate or modify it.

KNS moved for an award of attorney's fees, and the judge allowed

the motion.   With a stipulation by the parties in place that

secured any judgment that would enter against Levine, KNS moved

to dismiss the remaining claims against Levine and all claims


     5
       The arbitrator stated that the final award consisted of
$480,412 for Levine's competing with Katz, Nannis & Solomon,
P.C. (KNS), $200,477.52 as liquidated damages for the employees
of the firm (LKNS) hired by his new firm, and $1,068,403.70 for
amounts owed on account of the accounts receivable and work in
progress related to work that Levine had performed for clients
of LKNS before he was terminated but for which he had received
payment at his new firm.
     6
       The complaint included counts against Levine to enjoin his
encumbering or transferring assets, and to secure a judgment
directing Levine to satisfy the award; and counts against
Levine, Caufield, Martin & Goldberg, P.C. (LCMG), for injunctive
relief preventing it from encumbering or transferring assets as
well as for conversion, money had and received, and creation of
a constructive trust.
                                                                       9


against LCMG.   In February, 2014, judgment entered confirming

the arbitration award, dismissing the remaining claims, and

granting KNS attorney's fees and costs.     Levine thereafter filed

a motion for a new trial, to amend or alter the judgment, or for

relief from judgment, which the motion judge denied.      Levine

filed a timely appeal from both the judgment and the denial of

his postjudgment motion.     We granted the defendants' application

for direct appellate review.

    Discussion.    1.    Scope of judicial review of arbitrator's

decision.   The parties' agreement to arbitrate is governed by

the MAA, G. L. c. 251.     See G. L. c. 251, § 1.7   The role of

courts with respect to confirming, vacating, and modifying an

arbitration award is outlined in §§ 11 through 13 of the MAA.

Section 11 provides that "[u]pon application of a party, the

court shall confirm" an arbitration award unless "grounds are

urged for vacating or modifying or correcting the award" as

provided in §§ 12 and 13.     G. L. c. 251, § 11.    Section 12 sets




    7
       Massachusetts adopted the Massachusetts Uniform
Arbitration Act for Commercial Disputes (MAA) in 1960. See
St. 1960, c. 374. The MAA superseded a 1925 statute that was
modeled after the New York arbitration statute. See Report of
the Commission on Uniform State Laws, 1960 House Doc. No. 84, at
7. New York's arbitration statute also served as a model for
the Uniform Arbitration Act (UAA) promulgated in 1955. P.A.
Finn, B.J. Mone, & J.S. Kelly, Mediation and Arbitration 121
(2015-2016).
                                                                  10


forth the available grounds for vacating an arbitration award.8

As is relevant here, under § 12, the court shall vacate an award

if it "was procured by corruption, fraud or other undue means,"

or "the arbitrators exceeded their powers."    G. L. c. 251,

§ 12 (a) (1), (3).9    Otherwise, a court is "strictly bound by an

arbitrator's findings and legal conclusions, even if they appear

erroneous, inconsistent, or unsupported by the record at the

arbitration hearing."    Lynn v. Thompson, 435 Mass. 54, 61


     8
         Section 12 of the MAA provides in relevant part:

     "(a) Upon application of a party, the court shall vacate
     an award if: --

     "(1) the award was procured by corruption, fraud or other
     undue means;

     "(2) there was evident partiality by an arbitrator
     appointed as a neutral, or corruption in any of the
     arbitrators, or misconduct prejudicing the rights of any
     party;

     "(3)    the arbitrators exceeded their powers;

     "(4) the arbitrators refused to postpone the hearing upon
     sufficient cause being shown therefor or refused to hear
     evidence material to the controversy or otherwise so
     conducted the hearing . . . as to prejudice substantially
     the rights of a party; or

     "(5) there was no arbitration agreement and the issue was
     not adversely determined in proceedings under [§ 2]
     . . . ."

G. L. c. 251, § 12.
     9
       Section 13 of the MAA allows a court to modify or correct
an award in certain ways that do not affect the merits of the
decision or the controversy. G. L. c. 251, § 13.
                                                                   11


(2001), cert. denied, 534 U.S. 1131 (2002).   An error of law or

fact will not be reviewed by a court unless there is fraud; even

a grossly erroneous decision is binding in the absence of fraud.

Trustees of the Boston & Me. Corp. v. Massachusetts Bay Transp.

Auth., 363 Mass. 386, 390 (1973).

    At the core of Levine's challenge to the arbitrator's award

-- and to the motion judge's confirmation of the award -- is the

claim that the arbitrator fundamentally misinterpreted the

agreement.   Contrary to that interpretation, Levine argues that

an involuntary withdrawal under section 4(e) of the agreement is

a wholly separate and distinct type of withdrawal from a

withdrawal for cause under section 4(f), and that, insofar as

the arbitrator found that Levine's withdrawal was "for cause"

under section 4(f), Levine cannot be made subject to any

prohibition against competition, because, in his view, the

penalty for competing with the firm only applies if the

shareholder is terminated "involuntarily" under section 4(e).

Levine acknowledges that the arbitration agreement is governed

by G. L. c. 251.   He argues, however, that to the extent his

objection to the award is a claim that the arbitrator committed

an error of law, Levine is entitled to have a court consider the

merits of his claim because in the arbitration clause of the

agreement, the parties specifically provided for judicial review

of an award to determine whether there was a "material, gross
                                                                  12


and flagrant error" by the arbitrator.10   He reasons that

arbitration is strictly a creature of contract, that the aim of

the MAA is to enforce the parties' contractual agreement to

arbitrate, and that, therefore, the parties' agreed-upon

standard of judicial review should be enforced.

     Although arbitration is a matter of contract, Commonwealth

v. Philip Morris Inc., 448 Mass. 836, 843 (2007), we disagree

that parties, through contract, may modify the scope of judicial

review that is set out in §§ 12 and 13 of the MAA.    As

previously stated, the directive of G. L. c. 251, § 11, is that

a court "shall confirm" an award unless grounds for vacating it

pursuant to §§ 12 and 13 are shown; this statutory language

"carries no hint of flexibility."   See Hall St. Assocs., L.L.C.

v. Matell, Inc., 552 U.S. 576, 587 (2008) (Hall St.).

     In Hall St., the United States Supreme Court considered

whether the grounds stated in the Federal Arbitration Act (FAA),

9 U.S.C. §§ 1 et seq. (2012), for vacating or modifying an

arbitration award were the exclusive grounds, or whether parties

could expand the grounds -- and thereby expand the scope of

judicial review -- by the terms of their agreement.     See 552


     10
       The language in section 13(j) of the agreement that
Levine points to is the following: "The decision of the
arbitrator shall be final; provided, however, solely in the
event of a material, gross and flagrant error by the arbitrator,
such decision shall be subject to review in court" (emphasis
added; emphasis in original omitted).
13
U.S. at 578, 586.    The Court held that under the FAA the

statutory grounds are the exclusive grounds for judicial review

and parties are unable to contract otherwise.    Id. at 586.

However, the Court also made clear that States are free to reach

a different result on grounds of State statutory law or common

law.    Id. at 590 ("The FAA is not the only way into court for

parties wanting review of arbitration awards:    they may

contemplate enforcement under state statutory or common law, for

example, where judicial review of different scope is

arguable").11   Nonetheless, the Court's analysis of the FAA in

Hall St. remains instructive and we reach the same result in

relation to the MAA.

       The provisions of the MAA governing judicial review of an

arbitration award are substantively (and often linguistically)

identical to the analogous provisions in the FAA.12    The Court in


       11
       Some States have construed their arbitration statutes to
permit parties to modify by contract the scope of judicial
review of an arbitration award. See Raymond James Fin. Servs.,
Inc. v. Honea, 55 So. 3d 1161, 1163, 1169 (Ala. 2010); Cable
Connection, Inc. v. DIRECTV, Inc., 44 Cal. 4th 1334, 1340
(2008); Tretina Printing, Inc. v. Fitzpatrick & Assocs., Inc.,
135 N.J. 349, 358 (1994); Nafta Traders, Inc. v. Quinn, 339
S.W.3d 84, 87 (Tex. 2011), cert. denied, 132 S. Ct. 455 (2011).
See also HH E. Parcel, LLC v. Handy & Harman, Inc., 287 Conn.
189, 204 n.16 (2008).
       12
       The judicial review provisions in the Federal Arbitration
Act (FAA), 9 U.S.C. §§ 1 et seq. (2012), provide that if a party
applies to a court for an order confirming an arbitration award,
"the court must grant such an order unless the award is vacated,
modified, or corrected as prescribed in [§§] 10 and 11 of this
                                                                   14


Hall St. ruled that "the statutory text gives [the Court] no

business to expand the statutory ground."   Id. at 589.   We are

not persuaded that there is any reason to read the corresponding

provisions of the MAA differently.   See Warfield v. Beth Israel

Deaconess Med. Ctr., Inc., 454 Mass. 390, 394 (2009) ("the

language of the FAA and the MAA providing for enforcement of

arbitration provisions are similar, and we have interpreted the

cognate provisions in the same manner").

    As the Court in Hall St., 552 U.S. at 586, recognized with

respect to the FAA, the legislative intent behind the MAA

becomes more clear when the language of its provisions governing

judicial review is compared to other provisions in which the

Legislature explicitly endorsed the parties' right to contract.


title." 9 U.S.C. § 9. The grounds for vacatur are listed in
§ 10(a) of the FAA, and include the following:

    "(1) where the award was procured by corruption, fraud, or
    undue means;

    "(2) where there was evident partiality or corruption in
    the arbitrators . . . ;

    "(3) where    the arbitrators were guilty of misconduct in
    refusing to   postpone the hearing . . . or of any other
    misbehavior   by which the rights of any party have been
    prejudiced;   or

    "(4) where the arbitrators exceeded their powers, or so
    imperfectly executed them that a mutual, final, and
    definite award upon the subject matter submitted was not
    made."

9 U.S.C. § 10(a). Compare G. L. c. 251, § 12 (a) (1)–(4),
quoted in note 8, supra.
                                                                    15


For example, G. L. c. 251, § 3, directs that the parties'

contractual provisions for appointing an arbitrator are to be

followed in the first instance, and sets up a default method of

appointment if a contractually defined method is not available:

    "If the arbitration agreement provides a method of
    appointment of arbitrators, such method shall be followed.
    In the absence thereof, or if the agreed method fails or
    for any reason cannot be followed, or if an arbitrator
    appointed fails or is unable to act and his successor has
    not been duly appointed, the court on application of a
    party shall appoint an arbitrator."

In contrast, G. L. c. 251, §§ 11 through 13, are not default

provisions.     Section 11 commands that "the court shall confirm

an award" (emphasis added) except in the circumstances described

in §§ 12 and 13; the language of the statute leaves no room for

parties to contract otherwise.

    Our reading of G. L. c. 251, §§ 11 through 13, to mean that

a court will review an arbitrator's award to determine only

whether one of the statutory grounds for vacating, modifying, or

correcting the award has been met accords with this court's

interpretation of the MAA since its enactment in 1960.     See

Beacon Towers Condominium Trust v. Alex, 473 Mass. 472, 474

(2016) ("[A]n arbitration award is subject to a narrow scope of

review. . . .    We do not review an arbitration award for errors

of law or errors of fact" [quotation and citation omitted]);

Lynn, 435 Mass. at 62 n.13 ("The Legislature has identified the

extremely limited grounds on which courts may vacate or modify
                                                                  16


arbitration awards”); Plymouth-Carver Regional Sch. Dist. v. J.

Farmer & Co., 407 Mass. 1006, 1007 (1990) (Plymouth-Carver)

("Courts inquire into an arbitration award only to determine if

the arbitrator has exceeded the scope of his authority, or

decided the matter based on 'fraud, arbitrary conduct, or

procedural irregularity in the hearings'" [citation omitted]);

Floors, Inc. v. B.G. Danis of New England, Inc., 380 Mass. 91,

96 (1980) ("[T]he court should not interject itself or its

practice into arbitrations unless required to do so by statutory

provision or necessity" [citation omitted]); Trustees of the

Boston & Me. Corp., 363 Mass. at 390 (judicial review is based

on grounds stated in G. L. c. 251, §§ 12 and 13); Grobert File

Co. of Am. v. RTC Sys., Inc., 26 Mass. App. Ct. 132, 135 (1998)

("Once in the arena of arbitration, the powers of the arbitrator

concerning the issue are wide and the scope of judicial review

of the arbitration proceedings is narrow.    Short of fraud,

arbitrary conduct, or significant procedural irregularity, the

arbitrator's resolution of matters of fact or law is binding.

. . .     See also other statutory grounds for vacating an

arbitration award contained in G. L. c. 251, § 12" [citations

omitted]).    The pertinent language of §§ 11 through 13 of the

MAA has not changed since the statute's enactment, and we

continue to adhere to our longstanding reading of it.13

     13
          In concluding here that allowing parties to define
                                                                   17


     In addition to the language of the MAA, there are strong

policy considerations that support limiting the scope of

judicial review to the statutorily defined "egregious departures

from the parties' agreed-upon arbitration," Hall St., 552 U.S.

at 586, that are listed in G. L. c. 251, §§ 12 and 13.     Allowing

parties to expand the grounds for judicial review would

"undermine the predictability, certainty, and effectiveness of

the arbitral forum that has been voluntarily chosen by the

parties" (citation omitted).   Plymouth-Carver, 407 Mass. at

1007.   See Hall St., supra at 588 (purpose of arbitration is to

provide efficient alternative to parties seeking finality, not

"a prelude to a more cumbersome and time-consuming judicial

review process" [citation omitted]).   If parties were able to


alternative grounds for standards of judicial review of an award
would contravene the express terms of the MAA, we join with the
courts that have declined to construe their State arbitration
statutes to permit contractual expansion or redefinition of the
scope of judicial review by the parties. See Brookfield Country
Club, Inc. v. St. James-Brookfield, LLC, 287 Ga. 408, 413 (2010)
("the [Georgia] Arbitration Code does not permit contracting
parties who provide for arbitration of disputes to contractually
expand the scope of judicial review that is authorized by
statute" [citation omitted]); HL 1, LLC v. Riverwalk, LLC, 15
A.3d 725, 727, 736 (Me. 2011) (grounds for vacating arbitration
award enumerated in Maine Uniform Arbitration Act [UAA] are
exclusive and do not provide for judicial review of errors of
law); John T. Jones Constr. Co. v. City of Grand Forks, 665
N.W.2d 698, 704 (N.D. 2003) ("We agree with the courts that hold
[that] parties to an arbitration agreement cannot contractually
expand the scope of judicial review beyond that provided by [the
North Dakota UAA]"); Pugh's Lawn Landscape Co. v. Jaycon Dev.
Corp., 320 S.W.3d 252, 260 (Tenn. 2010) (parties cannot expand
the scope of judicial review beyond scope of review provided by
Tennessee UAA).
                                                                  18


redefine by contract language the scope of what a court was to

review with respect to every arbitration award, it would spawn

potentially complex and lengthy case-within-a-case litigation

devoted to determining what the parties intended by the

contractual language they chose.   This is fundamentally contrary

to the intent and purpose of our arbitration statute.    See

Lawrence v. Falzarano, 380 Mass. 18, 28 (1980) ("The purpose of

G. L. c. 251 governing arbitration is to provide further speedy

resolution of disputes by a method which is not subject to delay

and obstruction in the courts" [quotation and citation

omitted]).14   The policy of limited judicial review preserves

arbitration as an expeditious and reliable alternative to

litigation for commercial disputes.   See Plymouth-Carver,

supra.15




     14
       This case is illustrative of the problem. Further
litigation likely would be necessary to determine the intended
meaning of "material, gross and flagrant error by the
arbitrator" as it stated in the arbitration clause of the
agreement. The parties' briefs on appeal before us suggest that
they do not agree on this point.
     15
       Levine argues that if the judicial scope of review agreed
to by the parties is rendered invalid, then the entire
arbitration clause is unenforceable. This argument was not
raised by Levine in the Superior Court, and was not raised until
Levine's reply brief to this court. An argument raised for the
first time in a reply brief is not properly before us, and we do
not consider it here. See Commissioner of Revenue v. Plymouth
Home Nat'l Bank, 394 Mass. 66, 67 n.3 (1985).
                                                                     19


     2.   Vacatur under G. L. c. 251, § 12.    In recognizing that

this court may decide that the scope of judicial review is

restricted to the grounds set out in G. L. c. 251, § 12, Levine

recasts his challenges to the award to fit within the provisions

of G. L. c. 251, § 12 (a) (3) (arbitrators exceeded their

authority), or § 12 (a) (1) (award was procured by fraud).     The

repackaging effort fails.

     Levine contends that the arbitrator exceeded his authority

in awarding KNS $480,412 in liquidated damages on account of

Levine's competing with KNS within three years following

Levine's withdrawal;16 and $1,068,403.70 to compensate for (1)

amounts allegedly paid to Levine after his termination from the

firm by former firm clients for work that Levine had earlier

completed and that had earlier been billed to the clients

(accounts receivable); and (2) amounts allegedly paid to Levine

after his termination for work that was still in progress at the

time Levine left LKNS (work in progress).     An arbitrator exceeds

his or her authority by granting relief that is beyond the scope

of the arbitration agreement, beyond that to which the parties

     16
       Section 8(a)(iii)(1) of the agreement requires a
stockholder who withdraws involuntarily and violates the
noncompete provision to pay the firm "14% in the case of Levine
and Katz, and . . . 18% in the case of any other Stockholder, of
all gross billings from the withdrawn Stockholder's book of
business which is lost [by KNS] in the twelve month period
following the withdrawal." If the withdrawing stockholder
sufficiently demonstrates that some business was not lost by
KNS, this amount will be deducted from the amount owed.
                                                                     20


bound themselves, or prohibited by law.   Superadio Ltd.

Partnership v. Winstar Radio Prods., LLC, 446 Mass. 330, 334

(2006), quoting Plymouth-Carver, 407 Mass. at 1007.     "If the

arbitrators in assessing damages commit an error of law or fact,

but do not overstep the limits of the issues submitted to them,

a court may not substitute its judgment on the matter."

Lawrence, 380 Mass. at 28-29.   The issues of whether a

stockholder's withdrawal or termination pursuant to section 4(e)

or section 4(f) of the agreement (or both) gives rise to

damages, and if so, what those damages may be, fall squarely

within the broad arbitration clause in the agreement:      "In the

event of any dispute concerning any aspect of this Agreement,

the parties agree to submit the matter to binding arbitration."

Levine asks us to substitute our interpretation of the contract

for that of the arbitrator.17   Interpreting the agreement is the

role of the arbitrator, not this court.   See Plymouth-Carver,
407 Mass. at 1007 (reversing Superior Court's judgment vacating

award where question was one of interpretation of agreement);

Greene v. Mari & Sons Flooring Co., 362 Mass. 560, 563 (1972)

("courts have no business overruling [the arbitrator] because



     17
       In connection with his challenge to the damages awarded,
Levine again contests the arbitrator's conclusion that a "for
cause" withdrawal under section 4(f) of the agreement is subject
to the noncompete provision.
                                                                21


their interpretation of the contract is different from his"

[citation omitted]).

     Levine also argues that the portion of the damages award

for payments collected from former KNS clients for accounts

receivable and work in progress was procured by fraud.   He

contends that KNS misrepresented the amounts that were collected

by Levine and his new firm, and the arbitrator erroneously

relied on conclusory evidence of LKNS's historical rate or

percentage of collection on billings for Levine's work to

determine damages related to accounts receivable and work in

progress while ignoring the evidence that Levine presented.18   We

agree with the motion judge, who concluded that "the

arbitrator's approach was reasonable and more than fair to

     18
        Each party was asked to submit accounting and data
relating to the categories of damages described in the partial
final award. Levine submitted to the arbitrator a brief on
damages and attached as an exhibit a spreadsheet (referred to by
the parties as "Exhibit D") that purported to list accounts
receivable of his new firm, LCMG; Levine argued that the numbers
illustrated the amounts his new firm collected from former LKNS
clients. The arbitrator made clear in the final award, however,
that Levine "failed to provide the necessary data to more
accurately determine the sums due [to KNS] by him for accounts
receivable and work in progress." KNS's position is that the
spreadsheet proffered by Levine's counsel is a self-serving
document that offers little, and that Levine failed to produce
any evidence showing money paid to LCMG or Levine following
Levine's withdrawal to determine whether Levine invoiced former
firm clients for work performed prior to his departure. Exhibit
D is in the record before us, and although Levine characterizes
the numbers as an accurate statement of money received by LCMG
on account of work Levine performed while still at LKNS, we can
find no evidentiary substantiation of this proposition in the
record.
                                                                    22


Levine" and the arbitrator was under no obligation to credit

Levine's testimony.    There is nothing to show that the

arbitrator reached his conclusion on the basis of fraud or undue

means, "that is, in an underhanded, conniving, or unlawful

manner."   Superadio Ltd. Partnership, 446 Mass. at 337.    Levine

presents nothing more than a dispute over a question of fact

that is not reviewable by this court.

    3.     Remaining claims.   Levine presents two additional

claims:    (1) the motion judge erred in dismissing the remaining

counts of KNS's complaint -- that is, the counts that followed

the first count for confirmation of the arbitration award; and

(2) the judge also erred in awarding KNS attorney's fees and

costs associated with the dismissed claims.

    These claims lack merit.     First, the motion judge did not

abuse his discretion in dismissing the remaining counts against

Levine and his firm.    After the parties stipulated to a form of

security for any judgment that might enter against Levine, the

remaining counts of KNS's complaint -- each of which was aimed

at securing any potential judgment confirming the arbitration

award -- all became moot, and the judge was warranted in

allowing KNS's motion to dismiss them.     Second, the judge did

not err in awarding attorney's fees and costs in connection with

the dismissed claims.    The agreement provided that "the cost of

enforcing any judgment entered by the arbitrator (including
                                                                  23


reasonable attorney's fees) shall be borne by the party against

whom such award was made and/or judgment entered."   The claims

that supplemented KNS's request to confirm the award were within

the purview of enforcing the judgment and sufficiently

interconnected to the confirmation of the award.   Fabre v.

Walton, 441 Mass. 9, 10 (2004), Peckham v. Continental Cas. Ins.

Co., 895 F.2d 830, 841 (1st Cir. 1990).

    Conclusion.   The judgments of the Superior Court confirming

the arbitrator's award and dismissing the additional claims are

affirmed, as is the judgment granting attorney's fees and costs.

The plaintiffs may apply to this court for attorney's fees and

costs in accordance with the procedure set forth in Fabre, 441
Mass. at 10-11.

                                   So ordered.